Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	Applicant ‘s arguments regards to the terms “object” and “bucket” not being taught by the prior art of record in view of object-based storage technology. Examiner respectfully disagrees.
 	As previous response in the office action, these two terms, under a broadest reasonable interpretation,  in the claim must be given their plain meaning. The plain meaning of term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. At the time of examination, the term object is interpreted as material, thing, item or data to which a specified action is directed and the term “bucket” is similarly is broadest reasonable interpreted as memory or storage to store thing, item, information or data as mentioned above. Applicant is recommended to see the definition of object at https://www.webopedia.com/definations.object or https://techterms.com/defination/object and more on ibm.com/cloud/learn/object-storage in which defines objects are units of data and can be stored locally. As such, the prior art of record discloses the terms as claimed.

/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136